Bigelow, J.
These exceptions are groundless. The instructions were strictly correct in point of law. Delano v. Bartlett, 6 Cush. 364. It is true that the judge did not adopt the exact language of the legal proposition which the plaintiff’s counsel asked him to state to the jury, nor was he bound to do so, but he embodied the substance of it in his charge, coupling it however with other legal and appropriate instructions, which were adapted to the facts in proof. We cannot sustain these exceptions unless we are prepared to say that it is error for a judge to refuse to give instructions on matters of law in the precise form in which they are put by counsel. It is obvious that the adoption of any such rule would be productive of mischief. Abstract propositions often mislead. It is the function of practical jurisprudence to apply rules to cases in such manner that the common mind may be led to just results. Exceptions overruled.